EXHIBIT 10.1

RESCISSION OF
RETENTION AGREEMENT

This RESCISSION AGREEMENT (the “Rescission Agreement”) is entered into by and
between John M. Scheurer (“you”) and A.C. Corporation, a Delaware company (the
“Company”) and will be effective as of October 27, 2005 (the “Effective Date”).

WHEREAS effective March 21, 2005, you and the Company entered into a Retention
Agreement anticipating that your employment with the Company would ultimately
end as a direct or indirect result of a sale by Allied Capital Corporation of
the majority of its commercial real estate finance business to a third party;

WHEREAS that sale has occurred and you and the Company want to continue your
employment under the same terms and conditions as existed prior to the Retention
Agreement;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties agree as follows:



  1.   RESCISSION.

You and the Company hereby rescind the Retention Agreement, which by operation
of this Rescission Agreement shall be null and void as of the Effective Date.
You and the Company each hereby waive, release and forever discharge the other
from any claims and the payment of any additional consideration under the
Retention Agreement. The parties shall retain any consideration that had been
provided under the Retention Agreement prior to the Effective Date.

2. EMPLOYMENT STATUS

You and the Company agree that your employment with the Company shall continue
under the same terms and conditions as if the Retention Agreement had never been
executed. While it is our sincere expectation that this will be a mutually
satisfying relationship, should your employment end prior to July 1, 2006, for
any reason other than your voluntary resignation, your death or your termination
by the company for cause, you will receive a payment in the amount of
$1,800,000, provided that you have delivered to the Company a signed release and
waiver of all claims against the Company and any affiliated entities. If you
fail to return to the Company a signed copy of the release within forty-five
days of receiving it, you will not be entitled to any payment under this
Section 2. For purposes of this agreement, cause shall be defined as any act or
omission by you that constitutes gross misconduct or fraud, or a conviction of,
or a plea of “guilty” or “no contest” to a felony.

3. NATURE OF AGREEMENT

This Rescission Agreement constitutes the entire agreement between you and the
Company regarding the subjects covered herein, and supersedes the Retention
Agreement. In making this Rescission Agreement, the parties warrant that they
did not rely on any representations or statements other than those contained in
this Rescission Agreement. You hereby certify that you have read and fully
understand the terms of this Rescission Agreement and have entered into it
knowingly and voluntarily. No provision of this Rescission Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by you and the Chief Executive Officer. No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Rescission Agreement by the other party shall be considered a
waiver of any other condition or provision or of the same condition or provision
at another time. Regardless of the choice of law provisions of any other
jurisdiction, the parties agree that this Rescission Agreement shall be
otherwise interpreted, enforced and governed by the laws of the District of
Columbia. This Rescission Agreement shall be binding on the Company’s successors
and assigns and on you, your heirs and personal representatives. Neither party
may assign this Rescission Agreement, either voluntarily or involuntarily,
without the prior written consent of the other. The invalidity or
unenforceability of any provision or provisions of this Rescission Agreement
shall not affect the validity or enforceability of any other provision hereof,
which shall remain in full force and effect and this Rescission Agreement shall
be interpreted as if the unenforceable provision had not been included in it.
This Rescission Agreement may be executed in any number of counterparts each of
which shall be an original, but all of which together shall constitute one
instrument. The headings in this Rescission Agreement are for convenience only
and shall not effect the interpretation of this Rescission Agreement. Nothing in
this Rescission Agreement changes the at-will nature of your employment.

IN WITNESS WHEREOF, each of the parties has executed this Rescission Agreement,
in the case of the Company by its authorized officer, as of the day and year set
forth under their signatures below.

          A.C. Corporation
/s/ John M. Scheurer
John M. Scheurer
  By:/s/ Diane Murphy
Diane Murphy
Executive Vice President
 
   
Date:10/27/05
  Date:10/27/05
 
   

